[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             Oct. 20, 2009
                              No. 09-11197                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 08-00033-CR-RLV-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JAMES BARTHOLOMEW HUSKEY,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                             (October 20, 2009)

Before BARKETT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

     James Bartholomew Huskey appeals his sentence of 840 months of
imprisonment following his pleas of guilty to knowingly manufacturing child

pornography, knowingly distributing child pornography in interstate commerce,

and knowingly receiving child pornography in interstate commerce. 18 U.S.C. §§

2251(a), 2252A(a)(2)(A), 2256(8)(A). Huskey argues that his sentence is

unreasonable. We affirm.

      The presentence investigation report detailed Huskey’s crimes, which are

heinous and despicable. The report stated that Huskey had sexually abused his

daughter between the ages of six and nine by subjecting her to anal and oral

sodomy and vaginal sex. Photographs and videotapes established that, over time,

Huskey’s abuse became more violent and that he had pressed a knife to his

daughter’s face, neck, and genitals, and she had appeared “distressed” in the

encounters. Huskey admitted to federal agents that he had penetrated his daughter

with objects to condition her for vaginal sex and that the molestation had become

more violent over time. Huskey also admitted that he had photographed and

videotaped the abuse to trade for other child pornography. Huskey’s daughter told

federal agents that she knew the abuse had been recorded and distributed on the

internet because Huskey had shown her pictures and videos.

      The presentence report listed a base offense level of 32. The report

increased that level by 14 points for Huskey’s involvement as a parent, his



                                          2
daughter’s age, his use of violence, his distribution of the child pornography, and

the sadistic conduct portrayed, and the report reduced the level by 3 points for

Huskey’s acceptance of responsibility and timely plea of guilt. With a criminal

history of I, the report listed an advisory guidelines sentence of life imprisonment.

Because that term exceeded the maximum statutory sentences of 360 months for

manufacturing child pornography and 240 months for distribution and receipt of

child pornography, the Sentencing Guidelines provided that the statutory sentences

run consecutively. United States Sentencing Guidelines § 5G1.1(d) (Nov. 2008).

      At the sentencing hearing, Huskey asked the district court to order that his

sentences run concurrently for a term of 30 years of imprisonment. The district

court, after “hav[ing] looked at [Huskey’s case] hard and long,” sentenced Huskey

to 840 months of imprisonment, which the court “acknowledge[d] and [didn’t]

have any qualms” that was “in effect . . . a life sentence.” The court stated that it

had “considered Section 3553 in this matter and all of its parts” and found “a need

to incapacitate this defendant and to prevent any further criminal activity on his

part” and “that the public need[ed] to be protected from Huskey.” The court

explained that Huskey’s sentence was based on “the serious” and “violent nature of

[Huskey’s] offenses,” the length of the sexual abuse, the age of the victim, the

distribution of the pornography, and Huskey’s “collection of digital images.”



                                           3
      We review the reasonableness of a criminal sentence for an abuse of

discretion. Gall v. United States, 128 S. Ct. 586, 594, 596–97 (2007); United

States v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir. 2008). Because the standard is

deferential, “when the district court imposes a sentence within the advisory

Guidelines range, we ordinarily will expect that choice to be a reasonable one.”

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). After [United States

v.] Booker, [543 U.S. 220, 125 S. Ct. 738 (2005)], our ordinary expectation still

has to be measured against the record, and the party who challenges the sentence

bears the burden of establishing that the sentence is unreasonable in the light of

both [the] record and the factors in section 3553(a).” Id.

      Huskey argues that his sentence is unreasonable because the district court

applied perfunctorily the Sentencing Guidelines and failed to consider the

sentencing factors, but we disagree. Although Booker rendered the Guidelines

advisory, it did not give district courts the unfettered discretion to ignore them. On

the contrary, district courts remain obliged to “consult” the Guidelines and apply

them if the circumstances warrant. See United States v. Sarris, 575 F.3d 1191,

1220 (11th Cir. 2009). Huskey argues for concurrent sentences on the ground that

“manufacturing child pornography necessarily presumes the eventual distribution

of that pornography,” but he acknowledges that “[i]t is not legally required that the



                                           4
sentences merge.”

      Huskey’s sentence is reasonable. The district court considered the section

3553(a) factors and found that a sentence of 840 months was necessary to deter

Huskey from future similar conduct, protect the public, reflect the seriousness of

his offenses, promote respect for the law, and provide a just punishment. Huskey

perpetrated sadistic acts on his young and impressionable daughter, forced her to

recount those events, and traded images of the abuse to amass more obscene

materials to satisfy his sexual appetite. The district court reasonably found that a

term that was “in effect . . . a life sentence” was necessary to punish Huskey and

prevent him from inflicting similar abuses on other children. The district court did

not abuse its discretion by imposing consecutive sentences.

      Huskey’s sentence is AFFIRMED.




                                           5